DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the best prior art, “Amorphous InSnZnO Thin-Film Transistor Voltage-Mode Active Pixel Sensor Circuits for Indirect X-Ray Imagers”, IEEE TRANSACTIONS ON ELECTRON DEVICES, VOL. 63, NO. 12, DECEMBER 2016, pp. 4802-4810 to Cheng et al. discloses an apparatus, comprising: a circuit comprising: a p-i-n diode (FIG. 1C “a-Si PIN PD”) having a cathode of the p-i-n diode (FIG. 1C “cathode bottom electrode”) coupled to a cathode bias voltage or ground (4804, col. 2 “The bottom cathode electrode is connected to the a-ITZO TFT sensor electrode and charged to a high bias voltage”), and also discloses a “readout circuit”, amplification transistor (“Tamp”) as well as a storage capacitor (Cst) as shown in FIG. 4. However Cheng operates in a fundamentally different manner because Cheng does not disclose “a charge transistor having a first source/drain terminal coupled to an anode of the p-i-n diode; a storage capacitor having a first terminal coupled to a second source/drain terminal of the charge transistor and a second terminal coupled to the cathode of the p-i-n diode” and a separate amplification transistor having a gate terminal coupled to the first terminal of the storage capacitor and a first source/drain terminal coupled to a reference voltage in operation. As a result, the various component voltage signal readings in the time frame graph as shown in FIG. 4(b) exemplifies a fundamentally different mode of operation than the signals resulting from Applicants claimed invention, i.e. FIG. 8 due to separate charge and amplification transistors and Applicants PIN photodiode operating in photovoltaic mode rather than a reverse bias mode as in Cheng.
each of a plurality of the pixels comprising: a circuit comprising: a p-i-n diode having a cathode of the p-i-n diode coupled to a cathode bias voltage or ground: a charge transistor having a first source/drain terminal coupled to an anode of the p-i-n diode: a storage capacitor having a first terminal coupled to a second source/drain terminal of the charge transistor and a second terminal coupled to the cathode of the p-i-n diode: an amplification transistor having a gate terminal coupled to the first terminal of the storage capacitor and a first source/drain terminal coupled to a reference voltage in operation: a read transistor having a first source/drain terminal coupled to a second source/drain terminal of the amplification transistor; a data line having a first terminal coupled to a second source/drain terminal of the read transistor; and a readout circuit coupled to a second terminal of the data line and configured to provide in operation an output voltage corresponding to charge on the storage capacitor caused by interaction between the p-i-n diode and light” as required in claim 1. Claims 2-20 are allowed based on their dependency from an allowed claim.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record. Claims 22-29 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884